PER CURIAM:
This petition to review concerns an order of the Interstate Commerce Commission in F.D. 20812 made on September 25, 1959, which would have been reviewable by a three-judge district court, and a report on further consideration, served August 29, 1975, which, if an “order,” might be reviewable in this court. We find it unnecessary to determine where review lies since for the reasons stated in Judge Friendly’s opinion in REA Express, Inc. v. Alabama Great Southern Railroad, 427 F.Supp. 1157 (S.D.N.Y., filed November 18, 1976), by a three-judge district court composed of the members of this panel, the petition must be denied on the merits.